Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Zach Pratt on 8/15/2022. During the telephone conference, applicant’s representative has agreed and authorized the examiner to further amend claims 1-5, 11-15, 21 on the amendment dated 3/14/2022.
Claims
1. (Currently Amended) A system for identifying a personal identifier in content, the system comprising:
memory configured to store a plurality of entity definitions corresponding to a plurality of types of personal identifiers, each entity definition specifying a corresponding data format for finding a respective type of personal identifier in content, and a rule, the rule specifying:
(i) a corresponding level of correlation for at least one of a respective geographic or linguistic term in the content with the respective type of personal identifier for the corresponding data format, wherein the corresponding level of correlation comprises a numerical multiplicative weight representative of the correlation between the respective type of personal identifier and the at least one of the respective geographic or linguistic term, and 
(ii) a corresponding threshold level at which the corresponding level of correlation is to satisfy for the data format to be classified as the respective type of personal identifier; and
an entity engine executable on one or more processors, the entity engine configured to:
receive first content to identify one or more candidate personal identifiers;
compare a text string in the first content and a first data format specified in a first entity definition of the plurality of entity definitions, the first data format corresponding to a first type of personal identifier from the plurality of types of personal identifiers;
determine a distance between the text string and the first data format;
determine a score based on the distance between the text string and the first data format, wherein the score increases as the distance between the text string and the first data format decreases;
determine that [[a]] the text string in the first content matches [[to a]] the first data format based on the score 
identify a first level of correlation specified by a first rule of the first entity definition for at least one of a geographic or linguistic term in the first content with the first type of personal identifier;
identify a first threshold level specified by the first rule of the first entity definition corresponding to the first type of personal identifier;
determine that the first level of correlation satisfies the first threshold level specified by the first rule for the first type of personal identifier; and
classify, responsive to the determination and the identification, the text string as the first type of personal identifier for preventing data breach or exfiltration.

2. (Cancelled).

3. (Currently Amended) 	The system of claim [[2]] 1, wherein the entity engine is further configured to increase the score by an amount according to the identified at least one of a geographic or linguistic term in the first content correlated to the first type of personal identifier.

4. (Currently Amended) 	The system of claim [[2]] 1, wherein the entity engine is further configured to increase the score by an amount according to the level of correlation between the identified at least one of a geographic or linguistic term, and the first type of personal identifier.

5. (Currently Amended) 	The system of claim [[2]] 1, wherein the score is indicative of a likelihood that the text string actually is a personal identifier of the first type.

11. (Currently Amended) 	A method for identifying a personal identifier in content, the method comprising:
receiving, by an entity engine executable on one or more processors, first content to identify one or more candidate personal identifiers;
comparing, by the entity engine, a text string in the first content and a first data format specified in a first entity definition of the plurality of entity definitions, the first data format corresponding to a first type of personal identifier from the plurality of types of personal identifiers;
determining, by the entity engine, a distance between the text string and the first data format;
determining, by the entity engine, a score based on the distance between the text string and the first data format, wherein the score increases as the distance between the text string and the first data format decreases;
determining, by the entity engine, that [[a]] the text string in the first content matches [[to a]] the first data format based on the score 
(i) a corresponding level of correlation for at least one of a respective geographic or linguistic term in the content with the respective type of personal identifier for the corresponding data format, wherein the corresponding level of correlation comprises a numerical multiplicative weight representative of the correlation between the respective type of personal identifier and the at least one of the respective geographic or linguistic term, and 
(ii) a corresponding threshold level at which the corresponding level of correlation is to satisfy for the data format to be classified as the 
wherein the first data format corresponds to a first type of personal identifier from a plurality of types of personal identifiers;
identifying, by the entity engine, a first level of correlation specified by a first rule of the first entity definition for at least one of a geographic or linguistic term in the first content with the first type of personal identifier;
identifying, by the entity engine, a first threshold level specified by the first rule of the first entity definition corresponding to the first type of personal identifier;
determining, by the entity engine, that the first level of correlation satisfies the first threshold level specified by the first rule for the first type of personal identifier; and
classifying, by the entity engine responsive to the determination and the identification, the text string as the first type of personal identifier for preventing data breach or exfiltration.

12. (Cancelled).

13. (Currently Amended) 	The method of claim [[12]] 11, further comprising increasing the score by an amount according to the identified at least one of a geographic or linguistic term in the first content correlated to the first type of personal identifier.

14. (Currently Amended) 	The method of claim [[12]] 11, further comprising increasing the score by an amount according to the level of correlation between the identified at least one of a geographic or linguistic term, and the first type of personal identifier.

15. (Currently Amended) 	The method of claim [[12]] 11, wherein the score is indicative of a likelihood that the text string actually is a personal identifier of the first type.

21. (Cancelled).

Claims 1, 3-6, 8-11, 13-20 are allowed.
No reason for allowance is needed as the record is clear in light of applicant's most recent arguments/amendment. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439